 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Goodyear Tire& Rubber CompanyandGoodyearElectricalTrade Union, Peti-tionerandUnited Rubber,Cork,Linoleum& PlasticWorkers of America, ALF-CIO,and itsLocals2, 12, 131,185, 200, 247,286, 289,290, 307,and 532.Case 8-RC-5846June 7, 1967DECISION AND ORDERUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct, as amended, ahearing was held before Joseph A. Szabo, HearingOfficer of the National Labor Relations Board.Following the hearing and pursuant to Section102.67 of the Board's Rules and Regulations, Series8, as amended, by direction of the Regional Directorfor Region 8, this case was transferred to the Boardfor decision. The Hearing Officer's rulings made atthe hearing are free from prejudicial error and arehereby affirmed. Briefs filed by the Employer,Petitioner,and Intervenor'havebeendulyconsidered by the Board in making its decision inthis caseUpon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.'3.For the following reasons we find that noquestion exists concerning the representation ofemployees of the Employer.The Employer, an Ohio corporation engaged in themanufacture of rubber tires, tubes, and relatedproducts, owns and operates plants in 11 citiesthroughout the country. There are approximately20,000 employees in the 11 cities in the generalclassificationofproductionandmaintenanceemployees. With the sole exception of the wood andmetal patternmakers, for whom the Pattern Maker'sLeague was certified in a separate unit at the Akronemployees, since 1937, have been representedpursuant to various certifications by the Intervenorand its Locals 2, 12, 131, 185, 200, 247, 286, 289, 290,307, and 532.4'The Intervenor's request for oral argument is hereby deniedas the record, including the briefs, adequately presents the issuesand positions of the parties2The parties stipulated that Petitioner is a labor organizationwithin the meaning of the Act, that it was organized about 10months prior to the hearing herein, admitted to membership atfirst solely the electricians employed at the Goodyear plants in theAkron area, and that it will admit to membership electricians andelectrician helpers or apprentices employed at other plants of theGoodyear Company The parties further stipulated that Petitioneradmits to membership no one other than employees who arePetitioner seeks to sever aunitcomposed of allelectricians and apprentice electricians at all theEmployer's plants. In the alternative, Petitionerseeksunitsofelectriciansandapprenticeelectricianscomposed of the 6 Akron, Ohio,locations and at each of the other 10 locations. Thereare approximately 336 electricians in all, 165 of themlocated at the Akron plants.The Intervenor contends the petition should bedismissed, among other reasons, because of theintegration of the electricians' work with that ofother production and maintenance operations of theplants.The Employer asserts that it would noteffectuate the purposes of the Act to distrub the longhistory of bargaining and adequate, successfulrepresentation by the Intervenorin a multiplantproduction and maintenance unit including theemployees sought to be severed.Since 1937, the Employer has bargained with theIntervenor on a production-and-maintenance unitbasis.Beginningin1947, the Employer andIntervenorhaveengagedincompanywidenegotiations culminating in a master agreement thatcovered certain subjects common to all the plants,such as wage scales, hours, vacations, broadseniority rules, union security, safety rules, andfringe benefits. The companywide negotiations weresupplemented by negotiations at the plant level onlyon limited local subjects such as employees'plantwide and departmental seniority privileges, andlocal rules governing specified matters involvingtransferandbumping rights, overtimeworkassignments, etc. Grievance procedures have beennegotiated on both a companywide and local level,with the actual processing of grievances handled ona local basis.The Employer at present has a separate contractwith each of the 11 locals to which the Intervenor isalso a party. Although the parties no longer maintainamaster contract signed by all the locals, thenegotiations continue to be basically conducted on acompanywide basis at the national level, and localbargaining is designed essentially to supplement andimplement such companywide negotiations. Where,as here, thereis anestablished history of collectivebargaining on a multiplant basis, the Board has longfollowed the policy of requiring that severance of anidentifiable group of employees must be coextensivewith the established multiplant unit. Therefore, tothe extent the Petitioner requests separate units ofelectricians or electrician apprentices or helpers employed by theGoodyear Company and does not intend to do so3 See TheGoodyear Tire & Rubber Company,55 NLRB 918.'The Intervenor Locals as numbered respectively representthe production and maintenance employees at the following citesAkron, Ohio, where six plants are located, Gadsden, Alabama,Los Angeles, California, Jackson, Michigan, StMary's, Ohio,Muncie, Indiana, Lincoln, Nebraska, Windsor, Vermont, NewBedford, Massachusetts, Topeka, Kansas, and North Chicago,Illinois165 NLRB No. 28 GOODYEARTIRE & RUBBER CO.189electricians limited to the Akron plants and to eachof the 10 other plants, we find the units so requestedare inappropriate.We turn, then, to the Petitioner's request for aseparate unit of electricians at all of the Employer'splants.We find such a unit also inappropriate for thefollowing reasons.The Employer is engaged in the production andmanufacture of a great variety of products rangingfrom rubber tires and tubes to chemicals, printer'ssupplies, and shoe products. Among its total workcomplementofover20,000employees,areapproximately336employeesclassifiedaselectricians. In most plants, the electricians are anintegral part of an overall maintenance departmentgroupingthatiscomposedofnumerousclassificationsof craftlike employees, such asmachinists,sheetmetalworkers,painters,carpenters, and pipefitters.Those classified as electricians perform diversefunctions. Considered as a broad group, however,they are generally responsible both for furnishingtheelectricalpower supply in the productionprocessand for the electrical servicing andmaintenance of production machinery and plantfacilitiesthroughout the Employer's nationwideoperation. The work of the employees so classifiedinvolvessubstantialfunctional integrationwithvaried phrases of the Employer's entire operation.Their work as a group ranges from construction andmaintenance electrical work to such specializedtasks as elevator repairing, telephone work, and theinstallation of burglar alarm systems. They also dotesting, repairing, and troubleshooting. Because ofthe varied work functions of members of this group,theEmployer's job description for electriciansindicates that applicants must be well versed in theelectrical field.The greater part of the work of the electricians,consideredasagroup, is performed in theproduction area where the electricians maintain theproduction machines. At the larger plants, there arespecial "product groups" of electricians who spendalmost 100 percent of their working time on theproduction floor. This work involves the observationof malfunctioning machines and making necessarycorrections and adjustments on the production floor.In performing these duties, electricians work incloseassociationwithproductionorothermaintenance and construction employees. In mostinstances electricians do not have a separate workarea, but share a shop with other maintenance craftemployees involved in similar work.The training and background of the electricians inthe Employer's total operational structure is by nomeans the same in all plants and tends to vary witheach plant. Thus, in Akron, Gadsden, and LosAngeles, the Employer has a large force ofelectriciansandprovidesanapprenticeshipprogram. In eight plants the Employer has neither anapprenticeship nor a training program. And, in NewBedford,theEmployerhasnoelectricianclassification, and the electricians are grouped withother types of maintenancemen ina very generalclassification.Furthermore, there are instanceswhere employees not classified as electricians, notsought by the Petitioner herein, perform electricalwork in the plants. And, at some of the smallerplants,electricians, inaddition to performingelectricalwork,assistother crafts when they areneeded and when no electrical work is available. Atthe North Chicago plant the four electricians werehired as electricians-mechanics, performing about40 percent mechanical work. Hiring, for the mostpart, is based on experience.Electricians are supervised either on a "gang" or"zone"basis."Gang" supervision refers tosituationswhere a group of electricians work underthe supervision of an electrician supervisor. "Zone"supervision refersto a situationwhere various craftsare commonly supervised within a specific area of aplant by a supervisor who may or may not be anelectrician.Many of the plants have both gang andzone supervision for electricians. In the six Akronplants there areninedepartments in whichelectricianswork, and these departments and thesubdivided departmentsinsomeinstances aresupervisedby an electrician; in others by anonelectricianwho also supervises other craftgroups. In the smaller plants and during the secondand third shifts at others, the electricians are usuallysupervisedbyengineeringormechanicalsupervisorswho also supervise other crafts. Incertainof the small plants, electricians' work may beperformed under the direction of a productionsupervisor.Electricians may transfer or bid into productionjobs, and production employees can transfer into theelectricians' jobs provided they can prove theirqualifications for such work. Interchange of thiskindhasoccurredonoccasions.The craftemployeeshave the same fringe benefits asproduction employees.In determining the unit issue in this case, we areguided by the principles declared in our recentdecision inMallinckrodt.5Examination of facts of this case in light of therelevant factors discussed inMallinckrodt,leads usto conclude that it will not effectuate the policies ofthe Act to permit the Petitioner herein to "carveout" aunitof electricians. Many of the employees inthe group sought to be severed perform specializedfunctions not requiring the skills of journeymencraftsmen, while others who are not classified as'Mallinckrodt Chemical Works,UraniumDivision,162 NLRB387 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDelectricians and are not sought to be severed attimes perform work similar in kind to that of some ofthe employees whom Petitioner would include in itsproposed unit.In the main, there is a high degree of integrationbetween the Employer's production process and thework of employees in the group sought to be severed.Thus, the electricians spend most of their timeworking in the production areas, singly or in groups,repairing and maintaining production equipmentandmachinery.Inperforming these duties,electricianswork in close association withproduction employees or other maintenance andconstruction employees who are not electricians.Only a very limited amount of the work of theelectricians as a group is spent in the shop areas.The electricians share a community of interest withall the other plant employees as evidenced by theircommon working conditions and benefits, and theyparticularly have a close community of interest withthe other crafts which are usually grouped in thesame department and with which they most oftenshare common supervision.During the 28-year period of bargaining on thebasis of a production and maintenance unit, theelectricians have not sought to maintain a separateidentity for bargaining purposes, but on the contraryhave acquiesced in the established bargainingpattern by actively participating therein as stewardsand on negotiation and grievance committees.Although the electricians possess to some extent aseparate identity by reason of their skills, they alsoshare a close community of interest with otheremployees in the existing multiplant production andmaintenance unit, both because of their long anduninterrupted association in that unit and becausetheir work is functionally integrated with other workperformed in that unit. For these reasons, as well asothers indicated above, and in the absence of othercompelling considerations of overriding force, we donot believe it would effectuate the purposes of theAct to permit disruption of the historicallyestablished pattern of bargaining which has provedconducive to a stable bargaining relationship. In ouropinion, the interests to be served by maintainingthe established bargaining unit far outweigh anyinterests thatmay be served by affording theelectricians an opportunity to change their mode ofrepresentation. Accordingly, finding as we do that aunit or units limited to electricians are not nowappropriate, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition herein be,and it hereby is, dismissed.Member Fanning, concurring:Iagree with my colleagues that the establishedbargaining unit herein is a multiplant unit ofproduction andmaintenance employees at theEmployer'splantsin11cities.Accordingly,Petitioner's petition for severance of a unit of craftelectricians must be judged in terms of a single unitof electricians at all the foregoing plants.Judged on this basis, I am satisfied that the recordadequately reveals the inappropriateness of a unitlimitedtoelectricians.Thus, the training,experience,skills,andwork assignments ofelectricians vary substantially from plant to plant.Some plants have apprenticeship programs fortraining electricians; others do not. Electricians insome plants are highly skilled; those in other plantsaresubstantiallylessskilled.Some of theelectricians spend substantially all their time in theperformance of tasks which do not require exerciseof a high degree of skill. Some of the electriciansperform nonelectrical work and, conversely, someelectricalwork is performed by employees notclassified as electricians.Moreover, supervision ofelectricalwork varies from plant to plant andapparently a substantial amount of electrical work isperformedundersupervisionofproductionsupervisors or supervisors of other maintenancecrafts.Electriciansmay, and do, bump intoproduction work. In view of the circumstances andon the entire record, I find that the electricians inthis case do not share a community of interests soseparateand distinct from that of the otheremployees in the existing unit as to warrant a findingthat they constitute an appropriate craft unit entitledto a craft severance election. Accordingly, I concurin the dismissal of the petition in this case.